                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                  NO. 5:17-CR-411-D

  UNITED STATES OF AMERICA                  )
                                            )
        V.                                  )
                                            )                  ORDER
  STEPHEN CONDON PETERS,                    )




       On the motion of the Government, the pretrial order in this matter is hereby

 modified to allow for the release of $4,340.46, from WoodForest National Bank

 account number *9013, which is presently subject to restraint pursuant to this

. Court's prior Order of March 27, 2018, based on the agreement of the parties that

·such proceeds represent untainted funds that have been deposited into the identified

 account from the estate of Amy Peters deceased father. The account shall otherwise

 remain subject to the restraint set forth in the March 27, 2018 restraining order .


      . SO ORDERED, this the ___J_ day of October, 2018.
